United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 05-2941
                                     ___________

George Paul Skinner,                      *
                                          *
                    Appellant,            * Appeal from the United States
                                          * District Court for the Southern
      v.                                  * District of Iowa.
                                          *
United States of America,                 *      [UNPUBLISHED]
                                          *
                    Appellee.             *
                                     ___________

                                Submitted: June 19, 2006
                                   Filed: June 20, 2006
                                    ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      George Paul Skinner appeals the district court’s* order denying Skinner's 28
U.S.C. § 2255 motion. The district court granted a certificate of appealability (COA)
on whether United States v. Booker, 543 U.S. 220 (2005), is retroactively applicable
on collateral review, and we have since held it is not. See Never Misses A Shot v.
United States, 413 F.3d 781, 783-84 (8th Cir. 2005) (per curiam). Skinner also
challenges the denial of his claim of ineffective assistance of counsel, upon which the
court also granted a COA, and we agree with the district court Skinner made no

      *
      The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa.
showing he suffered prejudice as a result of counsel’s deficient performance. See
Brown v. United States, 311 F.3d 875, 878 (8th Cir. 2002) (counsel’s decision not to
raise issue unsupported by then-existing precedent did not constitute ineffective
assistance), cert. denied, 540 U.S. 891 (2003); Nguyen v. United States, 114 F.3d 699,
703-04 (8th Cir. 1997) (ineffective-assistance claim in guilty plea context).

      We affirm the judgment of the district court. See 8th Cir. R. 47B.
                      ______________________________




                                         -2-